       Case: 3:19-cv-00434-JZ Doc #: 65 Filed: 03/12/20 1 of 3. PageID #: 834



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

DREWES FARMS PARTNERSHIP,                         :
                                                  :   Civil Action No. 3:19-cv-00434
              Plaintiff,                          :
                                                  :   Judge Jack Zouhary
       and                                        :
                                                  :   Magistrate Judge James R. Knepp, II
STATE OF OHIO,                                    :
                                                  :
              Intervenor,                         :
                                                  :
       v.                                         :
                                                  :
THE CITY OF TOLEDO, OHIO,                         :
                                                  :
              Defendant.                          :
                                                  :

   PLAINTIFF DREWES FARMS PARTNERSHIP’S MOTION FOR ATTORNEYS’
                         FEES AND COSTS



       In accordance with Fed. R. Civ. P. 54(d)(1) and (2), Plaintiff Drewes Farms Partnership

(“Drewes Farms”), hereby moves for an award of attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988. On February 27, 2020, the Court issued an Order, granting Drewes Farms’s motion for

judgment on the pleadings and invalidating the Lake Erie Bill of Rights. That same day, the

Court entered final judgment in this matter. As the prevailing party, Drewes Farms is entitled to

attorneys’ fees and costs under 42 U.S.C. § 1988 and 24 U.S.C. § 1920. Drewes Farms seeks a

total of $293,752.00 in attorneys’ fees and $532.50 in costs. A memorandum in support is

attached.
Case: 3:19-cv-00434-JZ Doc #: 65 Filed: 03/12/20 2 of 3. PageID #: 835



                                   Respectfully submitted,

                                   VORYS, SATER, SEYMOUR AND PEASE LLP

                                   s/ Thomas H. Fusonie
                                   Kimberly W. Herlihy (0068668)
                                   Thomas H. Fusonie (0074201), Trial Attorney
                                   Daniel E. Shuey (0085398)
                                   52 East Gay Street
                                   P.O. Box 1008
                                   Columbus, Ohio 43216-1008
                                   Phone: (614) 464-8261
                                   Fax: (614) 719-4886
                                   kwherlihy@vorys.com
                                   thfusonie@vorys.com
                                   deshuey@vorys.com
                                   clingram@vorys.com

                                   Counsel for Plaintiff Drewes Farms Partnership




                                  2
       Case: 3:19-cv-00434-JZ Doc #: 65 Filed: 03/12/20 3 of 3. PageID #: 836



                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was served electronically through this

Court’s electronic service system upon all parties and/or counsel of record on this 12th day of

March, 2020. Notice of this filing is sent by operation of the Court’s electronic filing system to

all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.



                                                 s/Thomas H. Fusonie
                                                 Thomas H. Fusonie (0074201)
                                                 52 East Gay Street
                                                 P.O. Box 1008
                                                 Columbus, Ohio 43216-1008
                                                 Phone: (614) 464-8261
                                                 Fax: (614) 719-4886
                                                 thfusonie@vorys.com
